Citation Nr: 0530932	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-24 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for 
post-traumatic stress disorder (PTSD).

2 .  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent rating 
retroactively effective from September 18, 1998, the date of 
receipt of his claim for this condition.  He is appealing for 
an initial rating higher than 30 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when the veteran timely 
appeals the rating initially assigned for his disability - 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context, which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability has been more severe than at others).  

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons discussed below, 
the claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In addition, it appears the veteran also has filed a claim in 
May 2004 for service connection for unspecified residuals of 
Agent Orange exposure.  This additional claim, however, has 
not yet been adjudicated by the RO - much less denied and 
timely appealed to the Board.  38 C.F.R. § 20.200 (2005).  So 
it is referred to the RO for appropriate development and 
consideration.




REMAND

The RO certified this appeal to the Board only on the issue 
of whether the veteran is entitled to a higher initial rating 
for his PTSD.

In the recent June 2005 VA Form 646, however, the veteran's 
representative alleged that the veteran is unemployable due 
to the severity of his PTSD.  And in a subsequent brief on 
appeal, the representative indicated the veteran was no 
longer employed.  This is tantamount to a claim for a TDIU.  
See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  But the question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
on the disability or disabilities that are the subject of the 
increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation, as evidenced by the statements 
mentioned and even the veteran's testimony during his 
hearing.

And since the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and adjudicated by the RO 
before further adjudicating the claim for a higher rating for 
the PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, although the RO obtained some of the veteran's VA 
medical records, it is unclear whether all of his VA medical 
records are on file.  In particular, the Board observes that 
the RO obtained VA medical records dated September 1998 
through May 2002 from the VA Medical Centers (VAMCs) in 
Brooklyn and Staten Island, New York.  But it does not appear 
these records are complete or that the RO attempted to obtain 
any additional VA treatment records from these facilities, 
including those dated from May 2002 to the present.  In 
particular, the veteran testified at his February 2005 RO 
hearing that he received treatment 3 to 4 times per month at 
the VAMC in Brooklyn for his PTSD.  Also, a November 2004 
report from the VA's Staten Island Vet Center indicates the 
veteran had received treatment there since 1998.  And, while 
it appears the RO sought records from the Staten Island Vet 
Center in September 2004, it does not appear the RO made any 
attempts to follow-up when the Vet Center failed to respond.  
These records may contain important medical evidence or 
confirmation of the veteran's claims.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").

Likewise, the Board acknowledges that the VA examiners 
obtained brief summaries of the veteran's occupational and 
educational history.  Nonetheless, the Board points out that 
a summary of the veteran's social and recreational history 
has not been obtained by the RO.  Similarly, the RO has not 
performed any additional research or information so that his 
education level, skill level, and length of unemployment may 
be confirmed.  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his PTSD.  A review of the file indicates he was most 
recently afforded a VA examination in September 2004; he had 
a prior evaluation in June 1999.  The reports of both 
examinations are on file.  But the findings contained in 
them, as well as the reports from the VA Staten Island 
Vet Center and the veteran's own testimony before the RO, 
raise questions concerning his current mental status.  

In this regard, the September 2004 examination report did not 
include the objective clinical findings necessary to evaluate 
his service-connected disability under the Rating Schedule, 
from the effective date of service connection to the present.  
See 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2005).  So his current disability picture is unclear.  In 
particular, the Board observes that he has received a vast 
array of Global Assessment of Functioning (GAF) scores - 
ranging from 43 in November 2004 to 65 at his September 2004 
VA examination, without an explanation as to the patent 
disparities between these scores and without differentiation 
of the impact of any nonservice-connected disabilities on 
them.  

Furthermore, the veteran's treatment records appear to 
conflict with reports from the VA's Staten Island Vet Center.  
A November 2004 report from the Staten Island Vet Center 
states he was aggressive and paranoid, with impaired 
concentration and judgment, social isolation, and 
estrangement from his family.  The report also indicated he 
had severe and chronic insomnia, memory loss, and increased 
anxiety, with potential homicidal ideation.  However, 
although his June 1999 VA examination report showed he had 
social isolation, a dysphoric mood, and constricted affect, 
the report also showed he had logical thought and normal 
insight and judgment.  A July 2004 physician's questionnaire 
indicated the veteran did not have impaired thought process, 
homicidal ideation, severe memory loss, or inability to 
perform activities of daily living.  And, significantly, a 
more recent March 2005 VA psychiatric evaluation report 
indicates he had normal thought process and content, good 
insight and judgment, intact concentration and memory.  The 
report also indicates there is no evidence he had suicidal or 
homicidal ideation.   

In testimony during his February 2005 hearing, the veteran 
said he had experienced nightmares, insomnia, hypervigilance, 
and increased memory loss and anxiety since retiring from his 
job as a bus driver.  He also testified that he continued to 
work 6 hours per day at a credit union, that he had become 
more depressed since his children moved out of his home, and 
that he socialized with his wife and their friends.  

Consequently, in order to effectively evaluate the severity 
of the PTSD, more recent objective characterizations of this 
condition and its associated symptomatology (depression and 
anxiety, etc.) and Global Assessment of Functioning (GAF) 
score are needed.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 32 
(4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).

So given the conflicting medical evidence, it presently is 
unclear from the medical evidence on file whether the veteran 
is unemployable due to his PTSD and other service-connected 
disabilities.  This is a medical determination.  Thus, an 
opinion is needed concerning whether his service-connected 
disabilities, standing alone, are of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See, too, 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the veteran at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide his claims).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Ensure the veteran has been sent an 
appropriate VCAA letter concerning his 
claims in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 
(West 2002).  (Note:  a VCAA letter 
already was sent in March 2001, but only 
concerning his claim for a higher initial 
rating for his PTSD.  So ensure that 
letter was sufficient and that he also 
receives an additional VCAA letter 
concerning his claim for a TDIU.)

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Brooklyn, New York, and the VA's Staten 
Island Vet Center from June 1999 to the 
present.  

3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, schedule 
him for another VA mental status 
examination to ascertain the current 
severity and manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between September 
1998 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

5.  Then, schedule the veteran for a VA 
general medical examination (and any 
other appropriate VA examinations) in 
order to determine the symptomatology, 
severity, and objective manifestations 
of his service-connected tinea 
versicolor and internal derangement of 
the left knee joint.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he 
or she has reviewed the claims folder.  
The examiner is requested to detail the 
veteran's complaints and the clinical 
findings, correlating the complaints and 
findings to each diagnosed disorder.  
The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to all of 
his service-connected disabilities, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that his complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

6.  Then readjudicate the veteran's 
claims for a higher rating for his PTSD, 
and for a TDIU, in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

